DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
This communication is considered fully responsive to the amendment filed on 08/12/2022.
Claims 1-10, 13-14 are pending and are examined in this office action. 
Claim 1, 6 have been amended.

Response to Arguments
Applicant's arguments, filed 08/12/2022, have been fully considered but they are not persuasive. 

Applicant’s Argument:
	Applicant argues that Seo in view of 3GPPR1132941 does not teach claim limitation “ .. a detection  process is performed every first period of time, and … a detection process is  performed every second period of time ”.  The applicant argues “Seo describes changing variable used to generate a discovery signal depending on whether the counterpart UE is located within eNB coverage or not ([0063-0067]). In contrast to Seo, in amended Claim 1, detection process for detecting (NOT  generating) a discovery signal is changed depending on whether a self terminal device (NOT counterpart UE) is in coverage or out of coverage.   3GPPR1132941 describes PS ProSe-enabled UEs may be preconfigured with a certain set of time-frequency resources with low duty cycle for direcvt device discovery that can be used when outside network coverage.  However, the "low duty cycle" means that the ratio of T-on with respect to T-off is low. See a figure below which Applicant prepared for explanation purpose of "duty cycle" (e.g., "25% duty cycle" is a low duty cycle).    ” (See REMARKs Pages 7-8).  
Examiner’s Response:
	The examiner respectfully disagrees. Per MPEP §2111, “The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description ”.  
Per  Applicant’s specification  TAKANO et al. (US 20200092705 A1  ), Fig. 20-21  terminal device 200 can be inside a coverage area or outside the coverage area to perform detection process. Aforesaid terminal device 200 can be any terminal devices 21, 21A to 21F. Given that SEO clearly discloses the claims features as shown below. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6 are rejected under 35 U.S.C. 103 as being unpatentable over SEO et al. (US 20150382389 A1; hereinafter as “SEO”) in view of  Hsu et al. (US 20140335867 A1; hereinafter as “Hsu”, which has us-provisional-application US 61/821,801 Filed on  May 10, 2013).


 With respect to independent claims: 
Regarding claim 1, SEO teaches a terminal device (User Equipment (UE) OR counterpart UE to perform in  a device to device communication system: [abstract]; Fig. 1: UE2) comprising: 
a radio transceiver (Fig. 11: RF Module of a UE); and 
circuitry configured  (Fig. 11: Processor 1110) to: 
determine whether the terminal device is in coverage or out of coverage (..determined  “whether the counterpart UE of D2D communication is located within eNB coverage….. Based on this information, the UE may perform appropriate operation suitable for the state of the counterpart UE when starting D2D communication”: [0072]; “D2D discovery and D2D communication may be performed between UEs, which are connected to an eNB….coverage to perform communication, and between UEs located outside eNB coverage without connection to the eNB.” [0058]); and 
perform, according to a result of the determination on whether the terminal device is in coverage or out of coverage, different detection processes of a first detection process and a second detection process for detecting, via the radio transceiver, a discovery signal, the discovery signal being used for Device-to-Device (D2D) discovery
 (depends on UEs to be within coverage of eNB or outside the coverage of eNB, different discovery signal is generated for D2D communication between UEs: [0063], “a variable applied when each UE generates a discovery signal may include whether each UE is located within eNB coverage. That is, even in the same UE, the sequence, time/frequency resources, transmit power, etc. of a discovery signal are changed depending on whether the UE is located within or outside eNB coverage. For example, when the sequence of the discovery signal is generated, bits 0 and 1 may be respectively applied as values for initializing a sequence generator when the UE is located within and outside eNB coverage. “: [0067]; “the UE located within coverage may use information as to whether the UE is in the connected mode or in the idle mode, when generating the discovery signal, in addition to information indicating that the UE is located within eNB coverage. This method is suitable when the UE which is located within coverage and is in the idle mode has restraints on time resources used for D2D operation”… “…   UE located outside coverage is suitable when the UE in the idle mode performs eNB signal reception operation and D2D operation in the same frequency domain, e.g., when the eNB signal is received via a downlink subframe of a TDD system and D2D operation is performed via an uplink subframe: [0070]), 
wherein in response to determining that the terminal device is in coverage, the circuitry performs the first detection process (“At this time, when the counterpart UE is located within eNB coverage and performs NU link communication using predetermined time resources, the UE cannot perform D2D communication with the counterpart UE while the counterpart UE performs NU link communication: [0063]; “discovery signal are changed depending on whether the UE is located within .. eNB coverage”: [0067];  in addition to information about UE located within eNB coverage area, discovery signal is generation vary depends on whether UE is in connected mode or in idle mode: [0070]);. , and
 in response to determining that the terminal device is out of coverage, the circuitry performs the second detection process (When the counterpart UE is located outside eNB coverage …, D2D communication is efficiently performed using as many time resources as possible.”: [0063]; discovery signal are changed depending on whether the UE is located ..outside eNB coverage. : [0067]).
While SEO teaches detecting or generating different discovery signal based on whether user terminal is within coverage area or outside coverage area ([0067]-[0068], 
SEO does not explicitly disclose:  
the first detection process repeating detection processes at periodic detection times separated by a first period of time so that a detection process is performed every first period of time, and the second detection process repeating detection processes at periodic detection times separated by [[the]] a second period of time longer than the first period of time so that a detection process is performed every second period of time.

Hsu, in the same field of endeavor, discloses:
the first detection process repeating detection processes at periodic detection times separated by a first period of time so that a detection process is performed every first period of time (Fig. 9: UE 901 is connected with Network 902 in step 911 “UE 901 establishes an RRC connection with network 902 in connected mode. UE 901 is configured with a normal paging cycle ”’ ; “UE 901 starts a timer for the duration of total normal paging cycles ”: [0052]), and
the second detection process repeating detection processes at periodic detection times separated by a second period of time longer than the first period of time so that a detection process is performed every second period of time (“In step 921, after an RRC connection release, UE 901 enters deep sleep mode with the long power-saving paging cycle after the UE stays in normal idle for a predefined duration. In step 922, UE 901 wakes up after the long paging cycle. In step 923, UE 901 enters sleep mode with the normal paging cycle. UE wakes up periodically to monitor paging consecutively for several normal paging cycles.”: [0052];  “In step 924, UE 901 enters deep sleep mode with the long power-saving paging cycle. In this example, the long paging cycle length can be infinity, so the UE does not enter short paging cycle until there is an UL triggering event, e.g., TAU or UL traffic”: [0053).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to provide the technique of
Hsu to the system of SEO in order to  implement sleep and wakes periodical power saving mechanism in any user equipment (UE), including an UE which can be use in D2D communication  (Hsu, [abstract];[0012]-[0013]). 

Regarding claim 6, the claim is interpreted and rejected for the same reason as set forth in claim 1.

Claims 2-5, 5-10, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over SEO in view of Hsu and further  in view of KIM et al (US 20150282132 A1; hereinafter as “KIM”,;  which used priority from US. us-provisional-application US 61/711,710 filed on 20121009;  us-provisional-application US 61/752,445 filed on 20130114;  us-provisional-application US 61/752,917 filed on 20130115; us-provisional-application US 61754922 filed on 20130121).

With respect to dependent claims:
Regarding claim 2, SEO in view of Hsu teach claim 1 as above. The combination does not explicitly disclose: wherein the first period of time is based on a number of radio frames. 

KIM, in the same field of endeavor, discloses: wherein the first period of time is based on a number of radio frames (see fig. 11: peer discovery procedure through grouping: ]0101]; aforesaid  UE1 and UE2 search a first group 1100 and a second group 1120, and UE3 searches UE1, UE2 and the second group are shown as an example. In particular, each of the UEs wake up in different subframes at the On Duration time of PO: [0103]-[0104]).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to provide the technique of
KIM to the system of SEO in view of Hsu in order to provide a discovery timer in a group (KIM, [0103]]). The motivation would be to improve and enhance D2D communication of a groups of user equipments by shifting active state for all user equipments in the same group (KIM, [0012]). 


Regarding claim 3, the combination of SEO in view of Hsu and KIM teaches claim 2 as above. Further, KIM discloses: wherein the second period of time is based on the number of radio frames (D2D communication; group discovery timer for group 2: [0105]-[0106]). 

Regarding claim 4, the combination of SEO in view of Hsu and KIM teaches claim 3 as above. Further, KIM discloses, wherein the circuitry is further configured to: detect the discovery signal at the periodic detection times separated by the first period of time in a case where the terminal device is in coverage and the terminal device is in a Radio Resource Control (RRC) idle mode (DRX operation of UE, the timing and groups for D2D discovery in RRC_Idle State: [0106]) ; and detect the discovery signal at periodic detection times separated by a third period of time shorter than the first period of time in a case where the terminal device is in coverage and the terminal device is in a Radio Resource Control (RRC) connected mode (UE ins D2D with (RRC_connected: [0097[,  configuration information of a short DRX cycle: [0098]; [0106], discovery timing may be variably setup for each discovery group, and may include different discovery timing values corresponding to the broadcast information: [0126]). 

Regarding claim 5, the combination of SEO in view of Hsu and KIM teaches claim 4 as above. Further, KIM discloses, wherein the circuitry is further configured to receive, from a base station (see fig. 15 where UE1 receives connection information from eNB: The UEs in the RRC_connected state may receive broadcasted information (step, 1510: [0126]), information regarding at least one of the first period of time, the second period of time and the third period of time in a case where the terminal device is in coverage of the base station (UE receives D2D timer information from eNB: [0127]). 

Regarding claims 13, SEO in view of Hsu teach claim 1 as above. The combination does not explicitly disclose: wherein the repeated detection processes of the first detection process are performed at a first frequency, and the repeated detection processes of the second detection process are performed at a second frequency lower than the first frequency. 

KIM, in the same field of endeavor, discloses: wherein the repeated detection processes of the first detection process are performed at a first frequency, and the repeated detection processes of the second detection process are performed at a second frequency lower than the first frequency (“peer discovery technique of D2D communication utilizing an eNB and a network for power saving, shortening access time, frequency resource efficiency, and also various scenarios for the peer discovery are available.”: [0065], Fig. 10, 0091-0092).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to provide the technique of
KIM to the system of SEO in view of Hsu in order to provide a discovery timer in a group (KIM, [0103]]). The motivation would be to improve and enhance D2D communication of a groups of user equipments by shifting active state for all user equipments in the same group (KIM, [0012]). 
Regarding claim 7, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 8, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 9, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 13.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785. The examiner can normally be reached 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M Mostazir Rahman/Examiner, Art Unit 2411                                                                                                                                                                                                        
/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411